Citation Nr: 1509010	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a variously diagnosed bilateral eye disability.


REPRESENTATION

Veteran represented by:	George T. Sink, Esq.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1977 to November 1978 and from March 1981 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO).  

At the Veteran's request, a June 2014 Travel Board hearing was scheduled; she failed to appear.  

In June 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to remand the claim to comply with the June 2014 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2014, the Board remanded this appeal to obtain another VA examination to determine the etiology of the Veteran's claimed bilateral eye disability.  In its remand directives, the Board instructed the examiner to reconcile in-service and post-service diagnoses of photophobia and to address all the diagnoses made by the August 2009 VA examiner.  The August 2009 VA examiner diagnosed the Veteran with bilateral glaucoma, dry eye syndrome, bilateral nuclear sclerosing cataract, and recurrent chalazion or hordeolum.

In accordance with the Board's remand directives the Veteran underwent another VA examination in August 2014.  The VA examiner diagnosed the Veteran with "suspicion of open angle glaucoma" and opined that it is less likely as not caused by service and that she had a low probability of developing glaucoma.  The VA examiner did not provide an opinion or rationale with regard to the diagnoses of dry eye syndrome, bilateral nuclear sclerosing cataract, and recurrent chalazion or hordeolum given by the August 2009 examiner or an opinion with regard to the diagnoses of photophobia.  Thus, the Board finds that the claim must again be remanded for a VA addendum medical opinion, as the aforementioned evidence does not represent substantial compliance with the Board's remand directives.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the August 2014 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's bilateral eye disability.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, was reviewed in connection with this examination.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.
Thereafter, the examiner must address the following:

a. Please identify by diagnosis each eye disability entity found.  Specifically, address all diagnoses made by the August 2009 examiner and the notations of photophobia in the Veteran's VA treatment records (noting whether such is a disability entity of itself or a symptom of an underlying disorder-and if so identify the disorder).  If an eye disorder previously diagnosed is not found, reconcile the conflicting findings.

b. Please identify the likely etiology for each eye disability diagnosed, indicating whether it is at least as likely as not (a 50 % or better probability) that such was incurred in (is due to disease or injury in) service, or if pre-existing, a period of service was aggravated therein.   

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  After completing the development above, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


